UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 DATE OF REPORT (DATE OF EARLIEST EVENT REPORTED) Earliest Event Date requiring this Report: November 2, 2007 CHDT CORPORATION (EXACT NAME OF REGISTRANT AS SPECIFIED IN ITS CHARTER) FLORIDA0-28331 84-1047159 (State of Incorporation or (Commission File Number)(I.R.S. Employer organization)Identification No.) 350 Jim Moran Blvd. Suite 120 Deerfield Beach, Florida 33442 (Address of principal executive offices) (954) 252-3440 (Registrant's telephone number, including area code) ITEM 3.02Unregistered Sales of Equity Securities; ITEM 8.01 Other Events.On November 2, 2007, CHDT Corp. (CHDT) and Howard Ullman, CHDT Chairman of the Board and a principal shareholder, agreed to convert and converted $1,000,000 principal amount of promissory notes issued to Mr. Ullman for cash loans to CHDT into 416,708 shares of CHDT Series B Convertible Preferred Stock, $.10 par value (“Preferred Shares”).The conversion was made to eliminate the debt from CHDT financial statements as part of CHDT effort to attract bank financing for the STP-branded product line of Capstone Industries, Inc., a wholly-owned CHDT subsidiary.CNDT has financed the roll-out of the STP-branded product line by equity investments by investors under a private placement and loans from CHDT management members.The conversion had been previously reviewed and approved by CHDT independent directors.Attached to this Report as Exhibit 99.1 is a press release concerning this conversion. If the Preferred Shares are converted to Common Stock, the conversion would increase Mr. Ullman’s total ownership of shares of Common Stock to 369,849,638 which represents 61 % of the outstanding shares. Each Preferred Share can be converted upon demand into 66.66 shares of CHDT Common Stock.The Preferred Shares are senior to the Common Stock for any CHDT liquidation and dividend distributions, but the Preferred Shares have no voting rights.The Certificate of Designation for the Preferred Shares is set forth in Exhibit 99.2 to this Report. IEM 9.01 FINANCIAL STATEMENTS AND EXHIBITS. EXHIBITDESCRIPTION Exhibit 99.1Press release, date November 5, 2007, regarding the Debt Conversion by Howard Ullman Exhibit 99.2Certificate of Designation for Series B Convertible Preferred Stock, $.10 par value. SIGNATURE Pursuant to the requirementsof theSecuritiesExchangeAct of1934,the registranthas dulycausedthisreportto besignedon itsbehalf by the undersigned hereunto duly authorized. CHDT CORP. Date: November 4, 20075 By: /s/ Gerry McClinton Gerry McClinton, Chief Operating Officer EXHIBITDESCRIPTION Exhibit 99.1Press release, date November 4, 2007, regarding the Debt Conversion by Howard Ullman Exhibit 99.2Certificate of Designation for Series B Convertible Preferred Stock, $.10 par value.
